United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF LABOR, MINE SAFETY & )
HEALTH ADMINISTRATION, Uneeda, WV,
)
Employer
)
___________________________________________ )
H.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2005
Issued: April 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal of the April 17, 2008 decision of the
Office of Workers’ Compensation Programs, which found that appellant had received an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues on appeal are: (1) whether the Office properly determined that appellant
received an overpayment of $27,734.67 from August 1, 1994 to February 16, 2008 when he
received compensation benefits while also receiving Social Security Administration (SSA)
benefits; (2) whether the Office properly denied waiver of the overpayment; and (3) whether the
Office properly required repayment of the overpayment by deducting $500.00 from continuing
compensation payments.

FACTUAL HISTORY
On August 17, 1990 appellant, then a 59-year-old coal mine inspector, injured his low
back while in the performance of duty. The Office accepted the claim for low back strain and
expanded his claim to include a herniated disc at L4-5 and authorized a lumbar laminectomy at
L4-5. Appellant stopped work on August 16, 1990 and voluntarily retired on June 12, 1992. He
received appropriate disability compensation and was placed on the periodic compensation rolls
on January 22, 1991.
In a Federal Employee Retirement System (FERS) and SSA dual benefits calculations fax
transmittal dated February 22, 2008, the SSA representative noted that prior to August 1994
appellant was receiving disability benefits. The representative further noted that beginning in
August 1994 appellant received FERS retirement benefits and SSA compensation attributed to
his federal employment concurrently. The SSA prepared a dual benefits calculation worksheet
noting figures for SSA benefits with FERS benefits and SSA benefits without FERS benefits for
the period August 1994 to December 2007.
In a letter dated March 5, 2008, the Office advised appellant that he had been erroneously
receiving FERS and SSA dual benefits. It noted that a portion of the SSA benefits earned as a
federal employee was part of the FERS retirement package and that the receipt of Federal
Employees’ Compensation Act (the Act) benefits and federal retirement benefits concurrently
was a prohibited dual benefit. The Office further indicated that SSA benefits which were
attributable to federal service of an employee covered under the Act must be adjusted for the
FERS portion of the SSA benefits. It noted that appellant’s compensation for the four-week
period prior to the offset was $3,220.18, that the SSA deduction was $189.88, which would
result in $3,030.30 in compensation after the offset.
In a March 6, 2008 FERS overpayment calculation worksheet, the Office noted that, for
the period August 1, 1994 to February 16, 2008, it failed to deduct a 28-day FERS offset amount
from appellant’s benefits. This resulted in an overpayment of $27,734.67.1
In a March 7, 2008 preliminary overpayment determination, the Office found that
appellant was erroneously overpaid benefits for the period August 1, 1994 to February 16, 2008
because appellant was in receipt of SSA retirement benefits attributable to his federal
employment at the same time that he was receiving compensation benefits under the Act, which
constituted a dual benefit. It noted that appellant was in receipt of social security retirement
benefits based on age. The Office determined that appellant’s compensation benefits were not
offset by the amount of SSA benefits he received attributable to his federal service and therefore
an overpayment of compensation was created. It noted that the total amount of the overpayment
was $27,734.67. The Office determined that appellant was not at fault in creating the
overpayment. It advised him that he had 30 days to submit evidence or arguments regarding the

1

The Office noted that the overpayment was originally calculated for the period of August 1, 1994 to March 15,
2008 in the amount of $27,924.55. However, it adjusted the total amount to reflect the actual period in which the
SSA offset was not deducted from appellant’s compensation, from August 1, 1994 to February 16, 2008, which
amounted to an adjusted overpayment of $27,734.67.

2

overpayment and his eligibility for waiver of the overpayment and provided appellant with an
overpayment questionnaire to submit.
On April 7, 2008 appellant requested that the Office make a decision based on the written
record. He asserted that the overpayment occurred because of no fault of his own. In a
statement dated April 1, 2008, appellant’s son-in-law, James B. Cox, Jr., noted that appellant and
his wife recently moved into his residence due to appellant’s progressive Alzheimer’s disease.
Mr. Cox indicated that appellant sought waiver of overpayment noting that recovery of the
overpayment would cause a severe financial hardship on his family as his income was limited to
disability and social security benefits and any reduction would adversely affect his standard of
living. He noted that recovery would be against equity and good conscience due to the financial
hardship repayment would create and specifically noted that appellant would not have purchased
a home, a car or provided economic assistance to his children had his benefits not supported
these decisions. Appellant submitted an undated overpayment questionnaire and financial
documents. He indicated that his income was $4,782.22 and his expenses were $3,830.76. The
overpayment questionnaire noted a monthly payment of rent or mortgage of $1,097.76, food of
$500.00, clothing of $100.00, utilities of $1,000.00, home owners insurance of $83.30, church
pledge of $505.00, credit union payment of $344.70, Kohl’s credit card of $100.00, Chase credit
card of $50.00 and a Visa credit card of $50.00. Assets included cash on hand of $50.00,
checking account of $1,133.04, savings account balance of $7,304.71, a certificate of deposit of
$25,000.00 and $1,077.00, for a total of $24,564.75.
On April 17, 2008 the Office finalized the overpayment determination, finding that
appellant received a $27,734.67 overpayment of compensation, for the period August 1, 1994 to
February 16, 2008, for which he was without fault. It noted how the overpayment occurred and
further found that appellant was not eligible for waiver as recovery of the overpayment would
not defeat the purpose of the Act and it would be against equity and good conscience. The
Office found that he was without fault in the creation of the overpayment, but that waiver of
recovery of the overpayment was not warranted. It found that the sum of $500.00 would be
withheld every 28 days from his continuing compensation effective May 11, 2008.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d)(2) of the Act2 provides for limitations on the right to receive
compensation and states in pertinent part:
“(d) Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under subchapter III of chapter 84 of this title or benefits under title II of the
Social Security Act shall be entitled to all such benefits, except that --”
***
“(2) in the case of benefits received on account of age or death under title
II of the Social Security Act, compensation payable under this subchapter
2

5 U.S.C. § 8116(d)(2).

3

based on the federal service of an employee shall be reduced by the
amount of any such social security benefits payable that are attributable to
[f]ederal service of that employee covered by chapter 84 of this title.”3
ANALYSIS -- ISSUE 1
The record indicates that on September 28, 1990 appellant’s claim was accepted for a low
back strain and a herniated disc at L4 to L5 and he was paid disability compensation under the
Act. The record also reflects that appellant was in receipt of SSA retirement benefits based on
age from August 1, 1994 to February 16, 2008. The Office properly found that this created an
overpayment in compensation. It also properly determined that for the period August 1, 1994 to
February 16, 2008 appellant received an overpayment of $27,734.67. The record contains an
Office overpayment calculation worksheet calculating the overpayment during the timeframe in
question. Appellant does not dispute that he received the overpayment in question nor does he
dispute the amount of the overpayment. The Office explained how the overpayment occurred
and provided this to appellant with the preliminary notice of overpayment. The Board finds that
the Office properly determined that appellant received a $27,734.67 overpayment of
compensation from August 1, 1994 to February 16, 2008.
LEGAL PRECEDENT -- ISSUE 2
Sections 10.441(a) of Title 20 of the Code of Federal Regulations provides that where an
overpayment has been made to an individual by reason of an error of fact or law, such individual,
as soon as the mistake is discovered or her attention is called to same, shall refund to the Office
any amount so paid or, upon failure to make such refund, the Office may proceed to recover the
same. However, section 8129(b) provides “[a]djustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the [Act] or would be against equity
and good conscience.”4
Section 10.436 of Title 20 of the Code of Federal Regulations5 provides that recovery of
an overpayment will defeat the purpose of the Act if recovery would cause hardship by depriving
the overpaid beneficiary of income and resources needed for ordinary and necessary living
expenses. The Office procedure manual states that recovery would defeat the purpose of the Act
if both of the following apply:
“(a) The individual from whom recovery is sought needs substantially all
of his or her current income (including [Federal] FECA monthly benefits)
to meet current ordinary and necessary living expenses and
3

Id.; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4e,
2.1000.11(a)-(b) (January 1997); FECA Bulletin No. 97-9 (issued February 3, 1997) (FECA benefits have to be
adjusted for the FERS portion of SSA benefits, the portion of the SSA benefit earned as a federal employee is part of
the FERS retirement package and the receipt of FECA benefits and federal retirement concurrently is a prohibited
dual benefit).
4

Id.; 5 U.S.C. § 8129(b).

5

20 C.F.R. § 10.436.

4

“(b) The individual’s assets do not exceed the resource base of $4,800.00
for an individual or $8,000.00 for an individual with a spouse or one
dependent plus $960.00 for each additional dependent. This base includes
all of the claimants assets not exempted from recoupment in (iv) below.
The first $4,800[.00] or more, depending on the number of the individual’s
dependents, is also exempted from recoupment as a necessary emergency
resource.
“An individual is deemed to need substantially all of his or her current income to
meet current ordinary and necessary living expenses if monthly income does not
exceed monthly expenses by more than $50[.00]. In other words, the amount of
monthly funds available for debt repayment is the difference between current
income and adjusted living expenses (i.e., ordinary and necessary living expenses
plus $50[.00]).
“Both conditions in (a) and (b) above must be met to defeat the purpose of the
Act. When an individual exceeds the limits for either disposable current income
or assets, on the face of it this provides a basis for establishing a reasonable
repayment schedule over a reasonable, specified period of time. It is the
individual’s burden to show otherwise by submitting evidence that recovery of the
overpayment would cause financial hardship of a nature sufficient to justify
waiver.”6
Recovery of an overpayment is considered to be against equity and good conscience if an
individual who was never entitled to benefits would experience severe financial hardship in
attempting to repay the debt, with “severe financial hardship” determined by the same criteria set
forth in section 10.436 above or if the individual, in reliance on the overpaid compensation,
relinquished a valuable right or changed his or her position for the worse.7 To establish a change
in position for the worse, the individual must show that he made a decision he otherwise would
not have made in reliance on the overpaid amounts and that this decision resulted in a loss,
conversion of the overpayment into a different form from which the claimant derived some
benefit does not constitute loss for this purpose. In making such a decision, the individual’s
present ability to repay the overpayment is not considered.8
ANALYSIS -- ISSUE 2
The Office determined that appellant was without fault in creating the overpayment.
Because he is without fault, the Office may recover the overpayment only if recovery would not
defeat the purpose of the Act or be against equity and good conscience.

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(1) (October 2004).
7

See 20 C.F.R. § 10.437.

8

See Jorge O. Diaz, 51 ECAB 124, 129 (1999).

5

Appellant requested waiver of the overpayment and provided information on an
overpayment recovery questionnaire. He indicated that his income was $4,782.22 and his
expenses were $3,830.76. The questionnaire revealed that appellant had monthly expenses
which included rent or mortgage of $1,097.76, food of $500.00, clothing of $100.00, utilities of
$1,000.00, other expenses of home insurance of $83.30 and a pledge to church of $505.00, credit
union payment of $344.70, Kohl’s credit card of $100.00, Chase credit card of $50.00 and a Visa
credit card of $50.00. Assets included cash on hand of $50.00, checking account of $1,133.04,
savings account balance of $7,304.71, a certificate of deposit of $25,000.00 and $1,077.00 for a
total of $34,564.75. The record establishes that his current income exceeds his monthly
expenses by more than $50.00, therefore he is deemed not to need substantially all of his income
to meet his ordinary and necessary living expenses. Because appellant has income which
exceeds his monthly expenses by more that $50.00, as set forth by the Office in its procedure
manual, the Board concludes that appellant has failed to demonstrate that recovery of the
overpayment would defeat the purposes of the Act.9
Appellant indicated that recovery of the overpayment would cause a severe financial
hardship on his family. The Board notes that his allegations that he would experience severe
financial hardship are inadequate to substantiate that recovery would be against equity and good
conscience. As noted, “severe financial hardship” is determined by the same criteria set forth in
section 20 C.F.R. § 10.436, under which it was found that appellant was not entitled to waiver.
Appellant noted that recovery would be against equity and good conscience and noted that he
would not have purchased a home, a car or provided economic assistance to his children had his
benefits not supported these decisions. The evidence is insufficient to support his allegations
that, in reliance on the overpaid compensation, relinquished a valuable right or changed his or
her position for the worse.10 Appellant has not sufficiently shown that he would be in a worse
position after repayment than would have been the case if the benefits had never been received in
the first place.11
Appellant asserts on appeal that he did not know nor was he expected to know that he
was not permitted to receive social security benefits without a corresponding offset to his
compensation benefits, rather the fault lies with the social security administration who knew in
1994 that he was receiving both compensation benefits and retirement social security. He further
noted that he was 77 years old and had Alzheimer’s disease. The Board finds that recovery of
the overpayment would not be against equity and good conscience since there is no evidence of
record from which to conclude that appellant relied on his incorrectly calculated compensation
payments to relinquish a valuable right or change his position for the worse. Whether to waive
recovery of an overpayment of compensation is a matter that rests within the Office’s discretion
pursuant to statutory guidelines.12 As the evidence in this case fails to support that recovery of

9

Supra note 6.

10

See Wayne G. Rogers, 54 ECAB 482 (2003).

11

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(b)(3) (May 2004).
12

Carroll R. Davis, 46 ECAB 361 (1994).

6

the overpayment would defeat the purpose of the Act or be against equity and good conscience,
the Board find that the Office did not abuse its discretion by denying waiver of recovery.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act.13 Section
10.441(a) of the regulations14 provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”15
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under the
Act. The record supports that, in requiring repayment of the overpayment by deducting $500.00
every 28 days from appellant’s continuing compensation payments, the Office took into
consideration the financial information submitted by appellant, as well as the factors set forth in
section 10.433 and 10.434,16 and found that this method of recovery would minimize any
resulting hardship on appellant. The overpayment questionnaire indicates that appellant has
monthly income of $4,782.22 and his expenses were $3,830.76. The Office considered the
amount of appellant’s assets and the extent of his monthly income exceeded his monthly
expenses. Therefore, it properly required repayment of the overpayment by deducting $500.00
from appellant’s continuing compensation payments every 28 days.
CONCLUSION
The Board finds that appellant received an overpayment of $27,734.67 in compensation
from August 1, 1994 to February 16, 2008. The Board also finds that the Office did not abuse its
discretion in denying waiver of recovery of the overpayment. The Board further finds that the
Office properly determined to recover the overpayment from continuing compensation
payments.

13

Albert Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez 51 ECAB 295 (2000).

14

20 C.F.R. § 10.441(a).

15

Id.

16

20 C.F.R. §§ 10.433, 10.434.

7

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

